Citation Nr: 1635846	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a jaw fracture, including temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 30, 1978 to October 13, 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Here, the Veteran maintains that he was hospitalized for a broken jaw for 22 days at Ireland Army Hospital at Fort Knox, Kentucky during service.  While the obtainable service treatment records (STRs) are silent recording the claimed incident, post service medical treatment records indicate that the Veteran has been diagnosed with temporomandibular jaw syndrome (TMJ).  See VA medical treatment record dated January 2009.  Resultantly, the Veteran should be afforded a VA examination to determine the etiology of his TMJ and its posited relationship to his active service.

Further, an additional attempt should be made to obtain the Veteran's complete service treatment records, as well as his service personnel records.  The Veteran has stated that he was hospitalized for a fractured jaw in June, July, or August 1978.  See VA Form 21-4138, dated July 19, 2010.  His separation examination dated July 18, 1978 contains no complaints or findings concerning his jaw.  At that time, he denied a history of any broken bones and being a patient in any hospital.  However, it is possible that the claimed jaw injury occurred after the July 18, 1978 separation examination but before the Veteran's separation from service on October 13, 1978.  The RO made a request for in-service clinical records dated only from June 1, 1978, to August 1, 1978.  Therefore, additional efforts are required on remand.  The Veteran also stated that he was provided special pay while he was hospitalized and requested that VA obtain his pay records.  This should be accomplished on remand.  See VA Form 21-4138, dated July 19, 2010.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records, to include any clinical records and/or hospitalization reports from Ireland Army Hospital at Ft. Knox, Kentucky, dated from June 1, 1978 to October 13, 1978.  All correspondence related to obtaining additional  STRs must be documented in writing and associated with the claims file.  If additional STRs are not available, document their unavailability in the claims file.

2.  Make arrangements to obtain the Veteran's complete service personnel records, to include all pay records, dated from June 1, 1978 to October 13, 1978.  All correspondence related to obtaining additional SPRs must be documented in writing and associated with the claims file.  If additional SPRs are not available, document their unavailability in the claims file.

3.  Make arrangements to obtain the Veteran's VA treatment records, including from VA medical center Battle Creek, dated from July 2009 forward.

4. After completing the above development, schedule the Veteran for an examination by an appropriate clinician.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should identify all current jaw disorders found to be present, to include any TMJ.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current jaw disorder found to be present had its clinical onset during active service or is related to any incident of service.  In other words, does the Veteran have any current residuals of an in-service jaw injury/fracture?  For the purpose of providing this opinion, the examiner should accept as true that the Veteran fractured his jaw during service and that his jaw was wired shut.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. Finally, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

